In a negligence action by an infant and her father to recover damages for personal injuries, loss of services and medical expenses, defendant Thompson appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Richmond County, entered December 17, 1965, as is against her upon a jury verdict in favor of the infant for $20,000 and in favor of the father for $5,000. Judgment reversed insofar as appealed from, on the law and the facts, new trial granted as against appellant and action severed as to her, with costs to abide the event, unless within 30 days after entry of the order hereon plaintiffs shall serve and file a written stipulation consenting to reduce the amounts of the verdict to $10,000 for the infant and $2,000 for the father and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the jury’s verdict was excessive to the extent indicated. Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.